DETAILED ACTION
Claims 1-4, 6, 7, and 11 are currently pending in this Office action.  Claims 5, 8-10, 12, and 13 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection of claim 8 under 35 U.S.C. 112(d) as being in improper dependent form is withdrawn in light of the claim’s cancelation.

Allowable Subject Matter
Claims 1-4, 6, 7, and 11 are allowed.
Claim 7, previously withdrawn from consideration as a result of a restriction requirement, claim 7 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the synthetic resin composition and the molded article, as set forth in the Office action mailed on 12/16/2019, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Yukino et al. (US 6787067 B2) and Hatanaka et al. (JP 2002-338820 A, machine translation).
Yukino at claim 2 discloses a multi-component granule additive for polyolefin comprising 10 parts by mass (pbm) of a nucleating agent comprising an alkali metal salt of an aromatic phosphoric ester compound; 1 to 50 pbm of a phenolic antioxidant; and 0 to 500 pbm of at least one additive component other than the nucleating agent and phenolic antioxidant. The nucleating agent is a compound of the formula (I):

    PNG
    media_image1.png
    283
    334
    media_image1.png
    Greyscale

where when n is 1 M is an alkali metal ion. Id. Col. 4 lines 1-3, 59-60 specify that the alkali metal ion.  Production Example 1 contains 30 pbm of sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate as nucleating agent; 10 pbm of phenolic antioxidant; and 10 pbm of calcium stearate.  Yukino discloses sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate and a lithium phosphate compound represented by presently claimed formula (1), but differs from present claim 1  because it does not directly specify 25 to 400 parts by mass of the lithium phosphate compound (B) relative to 100 parts by mass of sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate (A).
Hatanaka at claim 2 discloses a composition containing a crystalline polymer, phosphate ester metal salt (A), and aliphatic organic acid metal salt (B), where (B) has the structure R3-C(=O)-O-M2 in which R3 is an alkyl group or an alkenyl group having 1 to 30 carbon atoms and M2 is an alkali metal. [0019] specifies that R3 in (B) preferably has 7 to 18 carbons and M2 in (B) is lithium. [0018] specifies that phosphate ester metal salt (A) contains at least one compound of general formula (I), where [0014] exemplifies as (A):

    PNG
    media_image2.png
    244
    681
    media_image2.png
    Greyscale

[0020] explains that the relative content of (B) relative to 100 parts by mass (pbm) of (A) is 10 to 75 pbm for good transparency. Examples 2 and 4 on Table 1 contain 0.02 or 0.01 parts by mass of compound No. 2 (corresponding to sodium-2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate) with 0.01 parts by mass of lithium myristate.  Hatanaka differs from present claim 1 only insofar as it does not specifically disclose an amount of (B) relative to (A) at an amount as presently claimed.
The previous rejections based upon Yukino or Hatanaka are withdrawn upon review of the 37 CFR 1.132 declarations filed 10/21/2019, 10/05/2020, 08/16/2021, which demonstrate that contents of compound (B) outside the corresponding claimed range (none, 10, 425, 450) relative to (A) significantly diminish the flexural modulus of a molded article prepared from the composition. See 10/21/2019 Decl. (Comp. 1-4, Additional Comp. 1, 2); 10/5/2020 Decl. (Additional Comp. Ex. 5, 8, 9, 12, 13); 08/16/2021 (Additional Comp. Ex. 16, 17, 18, 19, 28, 29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768